Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-758
                       Lower Tribunal No. 07-31623
                          ________________


            Richard Goldblatt and Valerie Goldblatt,
                                 Appellants,

                                     vs.

     The Raymond and Selma Weisbein Irrevocable Trust,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Houlihan & Partners P.A., and Gerald J. Houlihan, for appellants.

     Sanchez Fischer Levine, LLP, and Alexander Fischer and Chad S.
Purdie, for appellee.


Before LOGUE, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.